Title: From Benjamin Franklin to Stephen Marchant, 14 March 1779
From: Franklin, Benjamin
To: Marchant, Stephen


Sir
Passy. March. 14. 1779
I recd. yours of the 27th of february requesting a Commission. I had before written to M. Demont d’hyver, that it was not in my Power to grant his Request untill I had recd. fresh Orders from Congress.
But as it is easy for that Gentleman now in Time of War to obtain a Commission for you from the Admiralty of France, I wish you would explain to me why you desire rather an American one. I am Sir, your humble servt.
BF.
Capt. Steph. Marchant
